The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 7 December 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-52 are pending.
Claims 1-52 are rejected for double patenting.
Claim 1-16, 24-39, 47-52 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 17-23, 40-46 are rejected under 35 U.S.C. 101 for being directed software per se.
Claims 1-52 are rejected under 35 U.S.C. 103 as unpatentable.

 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-52 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-25 of US-PATNET NO.10,861,031 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-52 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-25 of US-PATNET NO.10,861,031 B2.
Instant Application:
17/114,041
US-PATENT:
10,861,031 B2
Claim 1:
A method to facilitate dynamic classification for market research, the method comprising: constructing, using a programmed processor based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership; extracting, using the processor, the fuzzy class membership for the sample population from the map; correlating, using the processor, fuzzy class membership with behavior data for the sample population to determine a likely class behavior for the plurality of classes; and using fuzzy class membership and the likely class behavior to provide, using the processor, a predictive market output in response to a query.
Claim 1:
A method to facilitate dynamic classification for market research, the method comprising: constructing, using a programmed processor based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using a first fuzzy class membership; extracting, using the processor, the first fuzzy class membership for the sample population from the map; correlating, using the processor, the first fuzzy class membership with behavior data for the sample population to determine a first likely class behavior for the sample population with respect to the plurality of classes; extracting, using the first fuzzy class membership, a second fuzzy class membership for a universe of people from the map; predicting a second likely class behavior for the universe of people using the second fuzzy class membership and the first likely class behavior; and using the second fuzzy class membership and the second likely class behavior to provide, using the processor in response to a query, a predictive market output including a description of a subset of the plurality of classes identified from the map to answer the query.
Claim 24:
A method to facilitate dynamic classification for market research, the method comprising: constructing, using a programmed processor based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership; extracting, using the processor, the fuzzy class membership for the sample population from the map; correlating, using the processor, fuzzy class membership with behavior data for the sample population to determine a likely class behavior for each class in the plurality of classes; and using fuzzy class membership and the likely class behavior to provide, using the processor, a predictive market output in response to a query.
Claims 54:
A method comprising: constructing a self-organizing map classifying respondents according to a first set of input variables defining parameters associated with the respondents, the self-organizing map clustering and distributing the respondents according to a plurality of classes defined in the self-organizing map using a respondent fuzzy class membership; predicting, based on the respondent fuzzy class membership and respondent behavior data, a respondent class behavior; extrapolating universe fuzzy class membership based on the respondent fuzzy class membership and the self-organizing map; predicting a universe class behavior using the universe fuzzy class membership and the respondent class behavior; and providing an output including at least one of the respondent class behavior or the universe class behavior, associated class characteristic, and class identification, the output to trigger action with respect to a population associated with the output in response to a query.
Claim 47: 
A method to cluster data into similar groups for market research, the method comprising: constructing, based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership; extracting the fuzzy class membership for the sample population from the map; correlating fuzzy class membership with behavior data for the sample population to determine a likely class behavior for the plurality of classes; and using fuzzy class membership and the likely class behavior to provide a predictive market output in response to a query.
Claim 21:
A method to cluster data into similar groups for market research, the method comprising: constructing, based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using a first fuzzy class membership; extracting the first fuzzy class membership for the sample population from the map; correlating the first fuzzy class membership with behavior data for the sample population to determine a first likely class behavior for the plurality of classes; and extracting, using the first fuzzy class membership, a second fuzzy class membership for a universe of people from the map; predicting a second likely class behavior for the universe of people using the second fuzzy class membership and the first likely class behavior; and using the second fuzzy class membership and the second likely class behavior to provide, in response to a query, a predictive market output including a description of a subset of the plurality of classes identified from the map to answer the query.
Claim 48:
A method comprising: constructing a self-organizing map classifying respondents according to a first set of input variables defining parameters associated with the respondents, the self-organizing map clustering and distributing the respondents according to a plurality of classes defined in the self-organizing map using fuzzy class membership; and - 64 - PATENT Docket No.: 20402/114412US02 predicting, based on the fuzzy class membership and respondent behavior data, a class behavior.
Claim 22:
A method comprising: constructing a self-organizing map classifying respondents according to a first set of input variables defining parameters associated with the respondents, the self-organizing map clustering and distributing the respondents according to a plurality of classes defined in the self-organizing map using a respondent fuzzy class membership; predicting, based on the respondent fuzzy class membership and respondent behavior data, a respondent class behavior; extrapolating universe fuzzy class membership based on the respondent fuzzy class membership and the self-organizing map; predicting a universe class behavior using the universe fuzzy class membership and the respondent class behavior; and providing an output including at least one of the respondent class behavior or the universe class behavior, associated class characteristic, and class identification, the output to trigger action with respect to a population associated with the output in response to a query.


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 9-23 / 32-46 cover substantially similar claim elements as claims 1-8 / 24-31, and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 17-23, 40-46 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “market behavior data processor” could be software, see specification [0076] “the example market behavior data mapping and analytics system 300 of FIGS.3-5 may be implemented by hardware, software, firmware …”.

Judicial Exception
Claims 1-16, 24-39, 47-52 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-16
 (Independent Claims)  For claim 1 / 9, the claim recites a method / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9, in part, recites 
“ … constructing …. based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership; extracting …. the fuzzy class membership for the sample population from the map; correlating …. fuzzy class membership with behavior data for the sample population to determine a likely class behavior for the plurality of classes; and using fuzzy class membership and the likely class behavior to provide …. a predictive market output in response to a query” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “constructing”, “extracting”, “correlating”, “to provide”, in the limitation citied above could be performed by a human mind (e.g., an human market analyzer could collect data to build prediction models to answer market questions), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 recites the additional elements of using generic computer elements like processor, processor executing instructions stored in computer storage medium, computer, etc., which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-8 / 10-16 are dependent on claim 1 / 9, and include all the limitations of claim 1 / 9. Therefore, claims 2-8 / 10-16 recite the same abstract ideas. 
With regards to claims 2-8 / 10-16, the claims recite additional data analysis model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to Claims 24-39
 (Independent Claims)  For claim 24 / 32, the claim recites a method / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 24 / 39, in part, recites 
“ … constructing … based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership; extracting … the fuzzy class membership for the sample population from the map; correlating … fuzzy class membership with behavior data for the sample population to determine a likely class behavior for each class in the plurality of classes; and using fuzzy class membership and the likely class behavior to provide …a predictive market output in response to a query” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “constructing”, “extracting”, “correlating”, “to provide”, in the limitation citied above could be performed by a human mind (e.g., an human market analyzer could collect data to build prediction models to answer market questions), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 24 / 32 recites the additional elements of using generic computer elements like processor, processor executing instructions stored in computer storage medium, computer, etc., which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 25-31 / 33-39 are dependent on claim 24 / 32, and include all the limitations of claim 24 / 32. Therefore, claims 25-31 / 33-39 recite the same abstract ideas. 
With regards to claims 25-31 / 33-39, the claims recite additional data analysis model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to Claim 47, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 47, in part, recites 
“ … constructing, based on data for a sample population and a first set of input variables, a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership; extracting the fuzzy class membership for the sample population from the map; correlating fuzzy class membership with behavior data for the sample population to determine a likely class behavior for the plurality of classes; and using fuzzy class membership and the likely class behavior to provide a predictive market output in response to a query” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “constructing”, “extracting”, “correlating”, “determining”, “to provide”, in the limitation citied above could be performed by a human mind (e.g., an human market analyzer could collect data to build prediction models to answer market questions), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 48 recites the additional elements of using generic computer elements like processor, processor executing instructions stored in computer storage medium, computer, etc., which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
With regards to Claims 48-52
 (Independent Claims)  For claim 48, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 48, in part, recites 
“ … constructing a self-organizing map classifying respondents according to a first set of input variables defining parameters associated with the respondents, the self-organizing map clustering and distributing the respondents according to a plurality of classes defined in the self-organizing map using fuzzy class membership; and - 64 - PATENT Docket No.: 20402/114412US02 predicting, based on the fuzzy class membership and respondent behavior data, a class behavior” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “constructing”, “predicting”, in the limitation citied above could be performed by a human mind (e.g., an human market analyzer could collect data to build prediction models to answer market questions), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 48 recites the additional elements of using generic computer elements like processor, processor executing instructions stored in computer storage medium, computer, etc., which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 49-52 are dependent on claim 48, and include all the limitations of claim 48. Therefore, claims 49-52 recite the same abstract ideas. 
With regards to claims 49-52, the claims recite additional data analysis model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-20, 22-27, 29-35, 37-43, 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh, et al., US-PGPUB NO.20140201126A1 [hereafter Zadeh] in view of Woolf, et al., US-PGPUB NO.20020156587A1 [hereafter Woolf].

With regards to claim 1, Zadeh teaches 
“A method to facilitate dynamic classification for market research, the method comprising: 
constructing, using a programmed processor based on data for a sample population and a first set of input variables (Zadeh, Fig.96, ‘Fuzzy Parameter & Z-numbers’), a self-organizing map classifying the sample population according to a plurality of classes defined in the map using fuzzy class membership (Zadeh, [2197], ‘use the Kohonen self-organizing map (SOM), with unsupervised learning algorithm, to change weight vector for a network (for modeling the features in training samples’); 
extracting, using the processor, the fuzzy class membership for the sample population from the map (Zadeh, Fig.120(c), ‘Contextual General / Universal Fact/Function/Relationship Extraction’, Fig.173, ‘Relationship establishing or extracion’); 
correlating, using the processor, fuzzy class membership with behavior data for the sample population (Zadeh, Fig.60, ‘Correlation product’) to determine a likely class behavior for the plurality of classes (Zadeh, Fig.68, ‘Fuzzy analysis – determining correlation degree’); and 
using fuzzy class membership and the likely class behavior to provide, using the processor, a predictive market output  in response to a query (Zadeh, Fig.96, ‘prediction module’, [1626], ‘accumulate data from FACE-BOOK or YOUTUBE or social sites or government sites … and store them for future search in the databases, with classes and sub-classes, for faster retrieval, when needed’, ‘focus advertisement or marketing products, based on their preference or past history or behavior’).”
Zadeh does not explicitly detail “in response to a query”.
However Woolf teaches “in response to a query (Woolf, [0042], ‘A database server software component 28 is provided for handling and acting on database queries and responses’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zadeh and Woolfbefore him or her, to modify the personnel mental capacity assessment method and system for classifying and predicting market trend with fuzzy self organizing map of Zadeh to include response to queries as shown in Woolf.
The motivation for doing so would have been ‘for managing and analyzing information’ (Woolf, Abstract). 

With regards to claim 2, Zadeh in view of Woolf teaches 
“The method of claim 1, wherein the fuzzy class membership classifies members of the sample population to be members in each of the plurality of classes (Zadeh, Fig.68, [1355] ‘grouped ans sub-grouped in different classes and categories … in a tree-structure or hierarchical form, for faster and easier access by the search engine’).”

With regards to claim 3, Zadeh in view of Woolf teaches 
“The method of claim 1, wherein the map classifies a member of the sample population with a primary class and a lesser percentage membership in the remaining plurality of classes (Zadeh, Fig.11(a)-(i) shows examples of membership function for determining likelihood of member belonging to a class, and Fig.23 shows examples of fuzzy map for mapping members to classes.).”

With regards to claim 4, Zadeh in view of Woolf teaches 
“The method of claim 1, further including identifying similar classes based on an analysis of class characteristics from the map (Zadeh, [1804], ‘search is continued for more objects of similar class’).”

With regards to claim 6, Zadeh in view of Woolf teaches 
“The method of claim 1, further including determining fuzzy class membership and behavior for a universe of people based on the fuzzy class membership and fuzzy class behavior (Zadeh, [1385], ‘to identify, track, or classify people or objects’).”

With regards to claim 7, Zadeh in view of Woolf teaches 
“The method of claim 6, wherein the universe of people includes at least one of a population of a state, a population of a region, or a population of a country (Zadeh, [1608], ‘get membership values, in a language, region, .. city, country, or a population’).”

With regards to claim 8, Zadeh in view of Woolf teaches 
“The method of claim 1, further including re-constructing, based on data for a sample population and a second set of input variables, the self-organizing map classifying the sample population according to the plurality of classes defined in the map using fuzzy class membership (Zadeh, [2197], ‘use the Kohonen self-organizing map (SOM), with unsupervised learning algorithm, to change weight vector for a network (for modeling the features in training samples’).”

Claims 9-12, 14-20, 22-27, 29-35, 37-43, 45-52 are substantially similar to claims 1-4, 6-8. The arguments as given above for claims 1-4, 6-8 are applied, mutatis mutandis, to claims 9-12, 14-20, 22-27, 29-35, 37-43, 45-52, therefore the rejection of claims 1-4, 6-8 are applied accordingly.

With regards to claim 48, Zadeh in view of Woolf teaches 
“A method comprising: constructing a self-organizing map classifying respondents according to a first set of input variables defining parameters associated with the respondents, the self-organizing map clustering and distributing the respondents according to a plurality of classes defined in the self-organizing map using fuzzy class membership (Zadeh, [2197], ‘use the Kohonen self-organizing map (SOM), with unsupervised learning algorithm, to change weight vector for a network (for modeling the features in training samples’, Fig.68, ‘Fuzzy analysis – determining correlation degree’) ….”
Zadeh does not explicitly detail “and - 64 - PATENTDocket No.: 20402/114412US02predicting, based on the fuzzy class membership and respondent behavior data, a class behavior”.
However Woolf teaches “and - 64 - PATENTDocket No.: 20402/114412US02predicting, based on the fuzzy class membership and respondent behavior data, a class behavior (Woolf, FIG.11, S28, ‘Predicting the value of a data point ..’, [0022], ‘A set of heuristic rules is applied to the fuzzified values to generate a predicted value of a data point C’’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zadeh and Woolfbefore him or her, to modify the personnel mental capacity assessment method and system for classifying and predicting market trend with fuzzy self organizing map of Zadeh to include fuzzy prediction as shown in Woolf.
The motivation for doing so would have been ‘for managing and analyzing information’ (Woolf, Abstract). 

With regards to claim 49, Zadeh in view of Woolf teaches 
“The method of claim 48, wherein the self-organizing map includes a plurality of layers, each layer corresponding to an input variable in the set of input variables (Zadeh, FIG.224, ‘Correlation Layer’, FIG.226 ‘Correlation Layer’,

    PNG
    media_image1.png
    476
    585
    media_image1.png
    Greyscale

)”.

With regards to claim 50, Zadeh in view of Woolf teaches 
“The method of claim 48, wherein predicting a class behavior is triggered by a request for a market behavior prediction (Zadeh, [2957], ‘In one embodiment, the application server requests/triggers an image analysis’, [3025], ‘initiating a request for match query for the item … to a merchant’s catalog’)”.

With regards to claim 51, Zadeh in view of Woolf teaches 
“The method of claim 48”
Zadeh does not explicitly detail “further including extrapolating universe fuzzy class membership based on the respondent fuzzy class membership”.
However Woolf teaches “further including extrapolating universe fuzzy class membership based on the respondent fuzzy class membership (Woolf, [0037], ‘using fuzzy logic are easily interpreted and can be extrapolated in predictable ways’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zadeh and Woolfbefore him or her, to modify the personnel mental capacity assessment method and system for classifying and predicting market trend with fuzzy self organizing map of Zadeh to include extrapolation as shown in Woolf.
The motivation for doing so would have been ‘for managing and analyzing information’ (Woolf, Abstract). 

With regards to claim 52, Zadeh in view of Woolf teaches 
“The method of claim 48, further including constructing a second self- organizing map classifying respondents according to a second set of input variables defining parameters associated with the respondents (Zadeh, [2197], ‘use the Kohonen self-organizing map (SOM), with unsupervised learning algorithm, to change weight vector for a network (for modeling the features in training samples’).”

The combined teaching described above will be referred as Zadeh + Woolf hereafter.

Claims 5, 13, 21, 28, 36, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh, et al., US-PGPUB NO.2014/0201126A1 [hereafter Zadeh] in view of Rauber, et al., “The Growing Hierarchical Self-Orgainzing Map: Exploratory Analysis of High-Dimensional Data”, IEEE Transactions on Neural Networks, Vol.13, No.6, November 2002 [hereafter Rauber].

With regards to claim 5, Zadeh + Woolf teaches 
“The method of claim 1”
Zadeh + Woolf does not explicitly detail “further including constructing a plurality of self-organizing maps based on a plurality of input vectors”.
However Rauber teaches “further including constructing a plurality of self-organizing maps based on a plurality of input vectors (Rauber, p.1334, Fig.1 shows building a group of SOMs based on a plurality of input vectors, as shown in B. Training Algorithm, 

    PNG
    media_image2.png
    669
    493
    media_image2.png
    Greyscale

);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Zadeh + Woolf and Rauber before him or her, to modify the personnel mental capacity assessment method and system for classifying and predicting market trend with fuzzy self organizing map of Zadeh + Woolf to include multiple SOMs as taught in Rauber   
The motivation for doing so would have been ‘to provide a model that adapts its architecture during its unsupervised training process according to the particular requirements of the input data’ (Rauber, Abstract). 

Claims 13, 21, 28, 36, 44 are substantially similar to claim 5. The arguments as given above for claim 5 are applied, mutatis mutandis, to claims 13, 21, 28, 36, 44, therefore the rejection of claim 5 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128